 Case 1:19-cv-00766-LPS Document 10 Filed 09/13/19 Page 1 of 1 PageID #: 155



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 SAROS LICENSING LLC,

                       Plaintiff,

       v.                                         Civil Action No. 1:19-cv-00766-LPS

 HAIER US APPLIANCE SOLUTION, INC.
 dba GE APPLIANCE,

                       Defendant.


                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Now comes Plaintiff Saros Licensing LLC, by and through its counsel, and pursuant to

Fed. R. Civ. P. 41 (a)(1), hereby voluntarily dismisses all claims it asserted against Defendant

Haier US Appliance Solutions, Inc. dba GE Appliance (“Haier US Appliance”) in this action

WITH PREJUDICE. Haier US Appliance has not served an answer or a motion for summary

judgment.

Dated: September 13, 2019

                                                   DEVLIN LAW FIRM LLC
Together with:
                                                   /s/ Timothy Devlin
SAND, SEBOLT & WERNOW CO., LPA                     Timothy Delvin (No. 4241)
Howard L. Wernow (pro hac vice)                    1526 Gilpin Avenue
Aegis Tower - Suite 1100                           Wilmington, DE 19806
4940 Munson Street, N. W.                          Phone: 302-449-9010
Canton, OH 44718                                   Fax: 302-353-4251
Phone: 330-244-1174                                tdevlin@devlinlawfirm.com
howard.wernow@sswip.com
                                                   Attorneys for Plaintiff
